West, J.
(dissenting): Section 14, chapter 297, Laws of 1917„ puts the Orphans’ Home under the control of the business manager' and the State Board of Administration. Section 15 authorizes the board “to bring all suits and institute or defend any and all proceedings necessary to be brought or defend in any action to protect the interests of the state herein and carry out the provisions of this *690act, to hold property, and receive and execute trusts for any or all said institutions, . . .”
This will gave the property to “The Trustees of the Orphans’ Home of the State of Kansas,” who are the members of this board. Some heirs sued to break the will and made" the board defendant. The board appeared specially and asserted, among other things, that the court had no jurisdiction over it, claiming that the suit was one against the state. After this motion was granted, and there appeared danger of losing the devise, the board came back and asked to be madé a party, and the court very consistently told it to stay out where it had chosen to stay. It was its duty to defend the suit in the first instance in obedience to the statute quoted.
The universal rule is that even when a state itself — not merely an administrative board — once consents to be sued or brings a suit— “it will be held to have laid aside its sovereignty and to have taken on the garb of an ordinary suitor, so far as concerns all proper matters of adjudication growing out of the cause sued on, . . .” (25 R. C. L. 410; Moore v. Tate, 87 Tenn. 725.) So far as the board of administration is concerned “it would not when it could” and ought not now to be heard to complain because the court ruled consistently with its own first choice.